GOSHORN, Judge.
Petitioner seeks habeas relief on the basis that the trial judge erred in imposing a $50,000 bond as a “condition of release” pursuant to section 907.041(4)(i), Florida Statutes (1987).
Florida Statutes, section 907.041(4)(i) provides:
If ordered detained pending trial pursuant to subparagraph (b) 4., the defendant may not be held for more than 90 days. Failure of the state to bring the defendant to trial within that time shall result
*1234in his release from detention, subject to any conditions of release, unless the trial delay was requested or caused by the defendant or his counsel.
At the hearing, it was established that the petitioner had previously fled from prosecution and was likely to do so again. The judge properly imposed a $50,000 bond on the petitioner as a “condition of release” in order to assure the petitioner’s presence at trial. See Fla.R.Crim.P. 3.131(b)(1).
PETITION DENIED.
DAUKSCH and W. SHARP, JJ., concur.